COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-357-CR
 
 
SCOTT 
GREGORY HUMMEL                                                    APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        After 
pleading guilty, Appellant Scott Gregory Hummel was convicted of two counts of 
aggravated sexual assault of a child, and the jury assessed his punishment at 
twenty and thirty years’ confinement respectively in the Institutional 
Division of the Texas Department of Criminal Justice. The trial court sentenced 
him accordingly.
        In 
one issue, Appellant contends that the trial court erred by not listing the 
terms and conditions of community supervision in the jury charge.  As 
Appellant recognizes, this court has held otherwise.2  
We decline Appellant’s invitation to overrule our prior opinions.  
Consequently, we hold that the trial court did not err in refusing to list the 
terms and conditions of community supervision in the jury charge.  We 
overrule Appellant’s sole issue and affirm the trial court’s judgment.
 
 
                                                                  PER 
CURIAM
 
  
PANEL F:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
July 15, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Cagle v. State, 23 S.W.3d 590, 594-95 (Tex. App.—Fort Worth 2000, 
pet. ref’d); McNamara v. State, 900 S.W.2d 466, 467-68 (Tex. 
App.—Fort Worth 1995, no pet.).